PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/221,816
Filing Date: 17 Dec 2018
Appellant(s): Pang et al.



__________________
Yuri Astvatsaturov (Reg. No. 64,832)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/08/2021.
Table of Contents
I.	Restatement of § 103 Rejection of Claims 1, 8, 15, and 23:	4
II.	Explanation of the Instant Application’s Invention.	8
III.	The Appellant’s argument that Koziol Does Not Teach Removing an Indica Is False because The Appellant Takes an Overly Narrow Understanding of the Combination of the Teachings of Goncalves and Koziol.	9
IV.	The Appellant’s argument that Koziol Crops Some, But Not All, of the Scan Data to Remove At Least One Indicia is False Because the Appellant Misunderstands the Claim Limitations.	11
V.	The Appellant’s Argument Submits a Position That Supports the Appellee’s Position.	13


 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves (2010/0217678 A1 hereinafter “Goncalves”) in view of Glaser et al. (US 2017/0323376 A1 hereinafter “Glaser”) in view of Koziol et al. (US 20140014724 A1 hereinafter “Koziol”).
Restatement of § 103 Rejection of Claims 1, 8, 15, and 23:
Goncalves discloses a computer-implemented method for detecting spoofing (¶3 discloses preventing UPC fraud), the method comprising: 
receiving, at one or more processors (¶4), image scan data, wherein the image scan data is of an object (¶¶25-26 discloses a UPC reader subsystem 113 that recognizes the UPC of the merchandise 112 contained in the image) and includes physical features of the object (¶28 disclose the visual sensor 120 may be used to recognize the identity of the merchandise and the size and shape of the merchandise) and wherein the image scan data includes at least one indicia corresponding to the object and decoded indicia data for determining a first identification data for the object (¶¶30-32 discloses an item of merchandise can be identified base on its UPC (i.e. decoded indicia data) and one or more visual models of the item (i.e. identification data for the object; ¶34 discloses the item is recognized based on the one or more acquired images which are compared to the current database of visual models of items using one of various pattern recognition algorithms known to those skilled in the art); 
cropping, at the one or more processors, the image scan data (¶36 discloses the continuous foreground is cropped, resulting in a segmented image of the item with the background removed (emphasis added); ¶38 discloses the image is cropped to retain only the portion corresponding to the foreground item); 


in response to the determination of the match prediction indicating a match, generating an (first– claims 15 and 23) authenticating signal, and in response to the determination of the match prediction indicating a non-match, generating an alarm (second authenticating – claims 15 and 23) signal (¶45 discloses if the UPC from the barcode reader is different from the UPC of a visually recognized item, a cashier or store manager may be alerted to the possibility of UPC barcode substitution fraud; ¶59 the acquired UPC, image, and recognition information is used to either ring-up the item or create an exception/alert to the customer, cashier, or other store personnel; ¶63 discloses for recognition and ring-up, the confidence score of the match can be a combination of the visual model's correlation score and a measure of how well the currently measured dimensions of the item being transacted matches the statistical dimension model). 
Goncalves disclose all of the subject matter as described above except for specifically teaching providing, at the one or more processors, the indicia-removed image scan data to a neural network for examining the physical features of the object in the indicia-removed image scan data and determining a second identification data based on the physical features; determining, at the neural network, a match prediction of the indicia-removed image scan data based on a comparison of the first identification data to the second identification data.  However, Glaser in the same field of endeavor teaches providing, at the one or more processors, the indicia-removed image scan data to a neural network for examining the physical features of the object in the indicia-removed image scan data and determining a second identification data based on the physical features (¶72 disclose the imaging system 100 may include a set of image capture device 110 in different imaging capture configurations where, the various imaging capture configurations function to allow different systems to focus on providing a view into particular types of object information; ¶82 discloses the EOG system 200 can characterize compound objects in a hierarchical order such as a parent and child relationships; where, the parent of an object is generally the object that contains it and the child of an object is an object that it contains – for example, a box containing apples will have the box as the parent object and the apples as the child object; ¶85 discloses classification can leverage use of image feature extraction and classification, statistical machine learning, neural networks, heuristical processes and other suitable approaches. In one variation, image feature extraction and classification can be used in classifying multiple objects present in image data; ¶144 disclose the compound object modeling can be used where object transformations can be modeled when some interaction event alters object state); determining, at the neural network, a match prediction of the indicia-removed image scan data based on a comparison of the first identification data to the second identification data (¶62 discloses in compound object modeling , the EOG system preferably enables predicting or modeling probabilities of contained objects this can be used in accounting for a perceived appearance of an object; ¶97 discloses the virtual cart management system 310 can include configuration to identify the set of predicted objects possessed by a shopper and/or contained in a cart when the shopper is in a checkout region of a store; ¶254 disclose the first object discussed above is probabilistically associated with the shopper object as a possessed object with a confidence level, and as shown in FIG. 30, the maintaining of the EOG further includes: in a third region captured in the image data, classifying a second object and the shopper object associating the second object as a possessed object with the shopper object with a second confidence level, and updating the EOG wherein the first confidence level is altered at least partially in response to the second confidence level).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine Goncalves and Glaser before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to allow a visual checkout system to identify objects based on multiple factors (Glaser ¶¶30-31, 58, 62).  This motivation for the combination of Goncalves and Glaser is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Goncalves disclose all of the subject matter as described above except for specifically teaching “to remove the at least one indicia from the image scan data to generate a indicia-removed image scan data.”  However, Koziol in the same field of endeavor teaches to remove the at least one indicia from the image scan data to generate a indicia-removed image scan data (¶2 discloses “Many known types of decodable indicia fall under the category of barcodes …decodable indicia include optical character recognition (OCR), glyphs, or other visual markings”; ¶3 discloses “cropping the image based on the identified areas of interest… clipping one or more images from the image based on the identified areas of interest”; ¶28 discloses “the regions of interest can be defined by locating one or more decodable indicia within the image, or, alternatively, by accepting a user input (e.g., via a touch screen) indicating the regions of interest.”; therefore, the user may select a barcode as a decodable indicia and not select the characters for optical character recognition (OCR), glyphs, or other visual markings – thus cropping these indicia).
.

(2) Response to Argument
Explanation of the Instant Application’s Invention.
The appellant’s invention consists of a technique for scanning products in a retail environment.  For example, comparing an image of a product to an image database to identify the product being bought.  Most people can relate to the self-checkout line in grocery or retail stores.  In these self-checkout kiosks, a scanner or camera is used to read the barcode on an item.  The appellant’s invention is concerned with “spoofing” where an incorrect and cheaper item is scanned instead of the correct and more expensive item.  See Spec. ¶4.  The appellant’s arguments are not concerned with spoofing.  Therefore, it is assumed the appellant concedes that at least the primary reference, Goncalves, teaches spoofing.  Instead the appellant focuses the arguments on the claim limitation of removing at least one “indicia” from the image data.  Where, the indicia are defined by the appellant’s specification as a barcode, a universal product code, a quick read code, or combinations thereof.  See Spec. ¶19.  The secondary reference, Koziol, was used to teach this feature.
The Appellant’s argument that Koziol Does Not Teach Removing an Indica Is False because The Appellant Takes an Overly Narrow Understanding of the Combination of the Teachings of Goncalves and Koziol.
The appellant’s main argument is that the secondary reference, Koziol, does not teach or suggest “cropping the image scan data to remove the at least one indicia from the image scan data.” See Ap. Br. p. 7.  The appellee respectfully disagrees.  Koziol was used to teach that an user can select an area to crop from an image. The primary reference, Goncalves, was used tech the various indicia.  Koziol’s ¶¶3-6 discloses “cropping the image based on the identified areas of interest … clipping one or more images from the image based on the identified areas of interest.”  Koziol’s ¶28 explains if an object has multiple decodable indicia visible to the camera such as a barcode and a label including characters for optical character recognition (OCR), the user in Koziol selects the regions of interest via a touch screen and crops the image to the selected regions of interest containing decodable indicia and decodes the indicia.  The Final Office Action clearly states, “therefore, the user may select a barcode as a decodable indicia and not select the characters for optical character recognition (OCR), glyphs, or other visual markings – thus cropping these indicia.” See Final p. 7.  Of course, the user can also select the part of the image that does not contain the barcode and use the visual features (i.e. size and shape of the item) for identification data for the object.  See Goncalves ¶¶30-32.  See also Final p. 4.
Therefore, the appellee was simply using the secondary reference, Koziol, to show that a user can select some indicia and not select other indicia.  Since the claims do not disclose what the indicia are, the indicia can be the barcode, optical character recognition (OCR), glyphs, other visual markings, or the size and shape of the merchandise.  The claims are silent to which of the “one indicia corresponding to the object and decoded indicia data” actually correspond to a to remove the at least one indicia” is false.  Koziol teaches the area selected is kept and the area not selected is not kept.  It is clear that Koziol teaches a user can indicate a region of interest and not select other regions of interest.  Thus, selecting  some indicia to be decoded and removing/cropping other indicia.
	The primary reference, Goncalves, is directed at UPC fraud or “spoofing.”  See Goncalves ¶3.  See also Final p. 3.  Goncalves describes that merchandise can be identified based on its UPC or visual models of the item.  See Goncalves ¶¶30-32.  See also Final p. 4. Goncalves uses the UPC, image, and recognition information to alert to the possibility of UPC barcode substitution fraud.  See Goncalves ¶¶45, 59.  See also Final p. 5.  Since the claims are silent as to what the two indicia actually are, any indicia can be selected – UPC or visual models.  As shown above, Koziol teaches accepting a user input (e.g., via a touch screen) indicating the regions of interest.  It becomes clear that a user can indicate a region of interest containing one of the indicia found by the teachings of the Goncalves reference and not select other regions of interest with different indicia; therefore, removing/cropping some indicia and allowing other indicia to be decoded.  This reads on the argued portions of the claims. 
Therefore, the prima facie case of obviousness has been satisfied under § 103 beyond a preponderance of the evidence. The appellee respectfully asks the Board to sustain the § 103 rejection.

The Appellant’s argument that Koziol Crops Some, But Not All, of the Scan Data to Remove At Least One Indicia is False Because the Appellant Misunderstands the Claim Limitations.
The appellant argues the combination of references “would result in cropping the image some, but not all, of the scan data to remove at least one indicia from the image scan.” See Ap. Br. p. 10.  The appellant submits this argument as a reason why the prior art does not read on the claim language.  Yet, cropping some, but not all, of the image scan data is what the claims are directed to.  The claims state “the image scan data includes at least one indicia corresponding to the object and decoded indicia data for determining a first identification data for the object.”  Therefore, the image scan data contains two components (1) an indicia corresponding to the object and (2) decoded indicia data for determining a first identification data for the object.  This reads on Goncalves’s use of multiple indicia (i.e. UPC, image, and recognition information) to alert to the possibility of UPC barcode substitution fraud.  See Goncalves ¶¶45, 59.  See also Final p. 5.  Where, the first component of the image scan data in Goncalves correspond to either the indicia corresponding to the UPC barcode OR indicia corresponding to the object’s size and shape.  Consequently, the second component of the image scan data in Goncalves would correspond to the remaining indicia – either the UPC barcode OR indicia corresponding to the object’s size and shape.
Therefore, the prima facie case of obviousness has been satisfied under § 103 beyond a preponderance of the evidence. The appellee respectfully asks the Board to sustain the § 103 rejection.
The Appellant Makes Contradictory Arguments That Narrowly Interpret the References and Does Not Give the Claims Their Broadest Reasonable Interpretation.  
The appellant argues that “However, nothing in the cited text of D3 teaches or suggests cropping the image scan data to remove the at least one indicia from the image scan data. See Ap. Br. p. 7.  The appellant also argues the combination of references “would result in cropping the image some, but not all, of the scan data to remove at least one indicia from the image scan.” See Ap. Br. p. 10.  It seems that the appellant is arguing on p. 7 that Koziol does not teach removing at least one indicia.  Then, on p. 10 the appellant concedes that the combination of references teaches cropping some of the image scan data to remove at least one indicia.  This leads to the conclusion that the combined teachings of the references would have suggested “cropping … the image scan data to remove the at least one indicia from the image scan data to generate a indicia-removed image scan data” to those of ordinary skill in the art.  Further, Koziol’s ¶27 teaches “cropping the acquired image by removing one or more areas of the image located outside of the regions of interest.”  
The appellee believes the appellant is attempting to narrowly construe the teachings of Koziol to teach that the barcode is kept and the remaining image is cropped; thus, rendering the remainder of the claim that uses “the indicia-removed image scan data” useless.  However, as shown in sections III and IV above, this is an overly narrow interpretation of the references and does not give the claims their broadest reasonable interpretation.  This is an overly narrow interpretation of the references since Koziol teaches a user can indicate a region of interest and not select other regions of interest.  Thus, selecting  some indicia to be decoded and removing/cropping other indicia.  Goncalves describes that merchandise can be identified based 
Therefore, the prima facie case of obviousness has been satisfied under § 103 beyond a preponderance of the evidence. The appellee respectfully asks the Board to sustain the § 103 rejection.
The Appellant’s Argument Submits a Position That Supports the Appellee’s Position.
The appellant misunderstands the claim language and submits a position that supports the appellee’s position above.  The appellant asserts that Koziol teaches “an image can be cropped by removing one or more areas of the image located outside of the regions of interest.”  See Ap. Br. p. 11.  The appellee agrees with this interpretation of Koziol’s ¶28.  Either Goncalves’s UPC barcode would be kept and the areas outside the barcode would be cropped OR indicia corresponding to the object’s size and shape would be kept and the areas outside the barcode would be cropped.  The appellant continues, “it is Appellant's position that such a teaching leads to a remaining image that includes the originally defined regions of interest, which in turn leads to a remaining image that includes the one or more decodable indicia within the image.”  Again, the appellee agrees with this interpretation.  The appellant submits this argument as a reason why the prior art does not read on the claim language. 
See Final p. 4.  Therefore, the appellee believes the appellant is narrowly reading the claim limitation “one indicia corresponding to the object” to be Goncalves’s UPC barcode.  Since the specification’s ¶19 discloses “The indicia may be a barcode, a universal product code, a quick read code, or combinations thereof, for example. In various examples, the method further includes receiving, at the one or more processors, decoded indicia data for determining identification data for the object.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In conclusion, appellant has submitted a position that incorrectly reads limitations from the specification into the claims that are not recited in the claims.  In doing this, the appellant has inadvertently provided arguments that support the appellee’s position. Therefore, the appellee argues that the combination of reference supported a prima facie case of obviousness under § 103 beyond a preponderance of the evidence. The appellee respectfully asks the Board to sustain the § 103 rejection.

For the above reasons, it is believed that the rejections should be sustained.
Kind Regards,
/Ross Varndell/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        
Conferees:
/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.